 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9
                                                     ***
10
      Jonathan Matthew Mireles,                            Case No. 2:21-cv-00526-GMN-BNW
11
                                 Plaintiff,
12                                                         REPORT AND RECOMMENDATION
            v.
13
      Valley Hospital, et al.,
14
                                 Defendants.
15

16
            On April 2, 2021, the Court ordered Plaintiff to update his address by April 23, 2021, as
17
     court records indicated that the address Plaintiff provided to the Court (in Henderson, Nevada)
18
     was not valid. Additionally, from Plaintiff’s application to proceed in forma pauperis, it appeared
19
     that Plaintiff may be housed at Lakes Crossing Center in Sparks, Nevada. See ECF Nos. 1, 3. The
20
     Court further advised Plaintiff that if he did not comply with the Court’s order, the Court may
21
     recommend dismissing his case. ECF No. 3. Plaintiff has not complied with the Court’s order.
22
            IT IS THEREFORE RECOMMENDED that Plaintiff’s case be dismissed without
23
     prejudice.
24
                                                   NOTICE
25
            This report and recommendation is submitted to the United States district judge assigned
26
     to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation
27
     may file a written objection supported by points and authorities within fourteen days of being
28
 1   served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely

 2   objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 3   1153, 1157 (9th Cir. 1991).

 4

 5          DATED: May 3, 2021

 6

 7
                                                          BRENDA WEKSLER
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
